Title: From George Washington to Pierre-Auguste Adet, 1 January 1796
From: Washington, George
To: Adet, Pierre-Auguste


          
            United States January 1st 1796
          
          Born, sir, in a land of liberty; having early learned its value; having engaged in a perilous conflict to defend it; having, in a word, devoted the best years of my life to secure its permanent establishment in my own country; my anxious recollections, my sympathetic feelings, and my best wishes are irresistably excited, whensoever in any country I see an oppressed nation unfurl the banners of freedom. But above all, the events of the French Revolution have produced the deepest solicitude, as well as the highest admiration. To call your nation brave, were to pronounce but common praise. Wonderful people! Ages to come will read with astonishment the history of your brilliant exploits! I rejoice that the period of your toils and of your immense sacrifices, is approaching. I rejoice that the interesting revolutionary movements of so many years have issued in the formation of a constitution designed to give permanency to the great object for which you have contended. I rejoice that liberty, which you have so long embraced with enthusiasm, liberty, of which you have been the invincible defenders, now finds an asylum in the bosom of a regularly organised government; a government, which, being formed to secure the happiness of the French People, corresponds with the ardent wishes of my heart, while it gratifies the pride of every citizen of the United States by its resemblance to their own. On these glorious events accept, sir, my sincere congratulations.
          
          In delivering to you these sentiments, I express not my own feelings only, but those of my fellow citizens, in relation to the commencement; the progress, and the issue of the French Revolution: and they will cordially join with me in purest wishes to the Supreme Being, that the citizens of our sister republic, our magnanimous allies, may soon enjoy in peace, that liberty, which they have purchased at so great a price, and all the happiness which liberty can bestow.
          I receive, sir, with lively sensibility, the symbol of the triumphs and of the enfranchisement of your nation, the colours of France, which you have now presented to the United States. The transaction will be announced to congress; and the colours will be deposited with those archives of the United States, which are at once the evidences and the memorials of their freedom and independence. May these be perpetual! and may the friendship of the two republics be commensurate with their existence.
          
            Go. Washington
          
        